  Case 3:18-cv-02036-E Document 63 Filed 01/07/21                Page 1 of 1 PageID 2074



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 PREMIER ELECTRONICS, L.L.C,             )
                                         )
                Plaintiff,               )               CASE NO. 3:18-cv-2036-E
 v.                                      )
                                         )
 ADT LLC,                                )
                                         )
                Defendant.               )
                                         )

      ORDER GRANTING JOINT MOTION TO EXTEND CERTAIN PRETRIAL
                            DEADLINES

       Before the Court is the parties’ Joint Motion to Extend Certain Pretrial Deadlines [Doc.

No. 62]. The Court GRANTS the motion. The Parties shall file their respective (revised) witness

and exhibit lists, motions in limine, and the amended Proposed Joint Pretrial Order by January 11,

2021; jury instructions and voir dire questions by January 19, 2021; and objections to witness and

exhibit lists and responses to motions in limine by January 25, 2021.

       SO ORDERED.

       Signed January 7, 2021.




                                                    ADA BROWN
                                                    UNITED STATES DISTRICT JUDGE
